MoOLELLAN, O. J.
— The Peck-Hammond Company, of the one part, and F. P. Heifner, of the other,, entered into an unconditional contract by the terms of which the former was to furnish and put in place a warm air heating apparatus in a house which the latter was under contract to build for a third party, and the latter was to pay therefor the sum of five hundred and thirty dob lars. This contract without cause therefor on the part of the Peck-Hammond Company was repudiated by Heif-ner and its performance by the former was thereby prevented, though the company was at all times ready, able and willing to perform it. This seems'to us a- clear case for recovery by the company from Heifner of the value to it of the contract,and not merely the amount of expense incurred by it in. the way of performing its part of the contract: The company was entitled to recover, in other'words, the profits that- would have accrued to it from a full performance of the contradi — 1 Sedg. on Dam. § 182; 8 Am. & Eng. Ency. Law, pp1. 632 et seq.; Ramsey v. Holcombe, 21 Ala. 567; George v. Cahawba & Marion Railroad Co., 8 Ala. 234; Danforth & Armstrong v. Tenn. & Coosa Railroad Co., 93 Ala. 614; Bonifay v. Hassell, 100 Ala. 269; Worthington & Co. v. Gwin, 119 Ala. 44.
The evidence adduced in the city court, Avhere the case *475avus tried without a jury, showed that the Peck-Ham-moud people had expended twenty-five dollars towards the performance of .the contract before Heifner refused to allow them to proceed with its execution, that the full X>ei’formance of the contract would have ■ entailed upon them the further expense of two hundred, eighty-three and 68-100 dollars. ’ Deducting the aggregate of these sums, viz., $308.68, from the contract price, viz:, $530; and the balance, viz.,' $221.32 is the profits as upon full performance which the plaintiff was entitled to recover with interest. Of, course, the .defendant had no concern with.the-expense incurred by plaintiff in securing the contract, the seventy-nine -and 50-100 dollars commissions paid to its agent, Hoover.
' The judgment of the city court awarding only twenty-five dollars damages must' be reversed, and á judgment will be here rendered for plaintiff for the sum of two hundred, twenty-one and 32-100 dollars with interest from July 7th, 1898, Avhen defendant unequivocally declined to allow plaintiff to put. in the apparatus..
Reversed and rendered.